
	

113 HR 5765 IH: Native American Languages Reauthorization Act of 2014
U.S. House of Representatives
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5765
		IN THE HOUSE OF REPRESENTATIVES
		
			November 20, 2014
			Mr. Ben Ray Luján of New Mexico (for himself, Mr. Young of Alaska, Ms. McCollum, Mr. Moran, Mr. Grijalva, and Mr. Honda) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Native American Programs Act of 1974 to provide flexibility and reauthorization to
			 ensure the survival and continuing vitality of Native American languages.
	
	
		1.Short titleThis Act may be cited as the Native American Languages Reauthorization Act of 2014.
		2.Native American languages grant programSection 803C of the Native American Programs Act of 1974 (42 U.S.C. 2991b–3) is amended—
			(1)in subsection (b)(7)—
				(A)in subparagraph (A)(i), by striking 10 and inserting 5; and
				(B)in subparagraph (B)(i), by striking 15 and inserting 10; and
				(2)in subsection (e)(2)—
				(A)by striking or 3-year basis and inserting 3-year, 4-year, or 5-year basis; and
				(B)by inserting , 4-year, or 5-year after on a 3-year.
				3.Reauthorization of Native American languages programSection 816(e) of the Native American Programs Act of 1974 (42 U.S.C. 2992d(e)) is amended by
			 striking 2008, 2009, 2010, 2011, and 2012 and inserting 2015 through 2019.
		
